Citation Nr: 1241539	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from May 1969 to June 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2009, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In January 2010, the Board remanded this matter for additional development.

In March 2010, the Veteran submitted a VA form 21-8940, application for increased compensation based on unemployability.  No action has been taken on that claim.  Therefore the issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's hypertension had its onset during his period of active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309, 3.310 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be presumed for certain chronic diseases, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. 3.307, 3.309(a) (2012). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and testimony before the Board, contends that he has hypertension, due to stress in service or in the alternative, that his hypertension is related to his service-connected diabetes mellitus.  In view of the Veteran's contentions, the Board must consider whether service connection is warranted on a direct basis or as secondary to his diabetes mellitus.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Service medical records show that in May 1969 the Veteran's blood pressure was 134/80, in May 1971 it was 128/88 and on discharge examination from service in June 1971, his blood pressure was 128/88.  

The Veteran was first diagnosed with diabetes mellitus in August 2005.  A September 2006 VA treatment record shows that the Veteran was newly diagnosed with hypertension and was placed on medication, over one year after he was diagnosed with diabetes mellitus. 

A June 2007 VA examination report shows that the examiner determined that even though the Veteran's hypertension was diagnosed shortly after he was diagnosed with diabetes, the hypertension was not related to his diabetes.  The examiner explained that prior to his hospitalization for multiple injuries in 2005, the Veteran had not sought medical treatment for many years and may have been hypertensive in the past, prior to his onset of diabetes mellitus. 

A March 2010 VA examination report shows that the claims file was reviewed.  The examiner noted pertinent medical evidence and a review of medical literature.  The examiner explained that the majority of cases of hypertension are essential hypertension (primary, idiopathic).  The pathogenesis of essential hypertension was poorly understood.  The examiner opined that it was likely that the Veteran's hypertension was essential.  In reference to service medical records at that time of discharge from active service showing that the Veteran's blood pressure was 128/88, according to current guidelines, diastolic blood pressure of 88 would be classified as pre-hypertension.  The examiner found that blood pressure documentation in the service medical records was scarce.  However, based on available data, the examiner opined that it was as likely as not that the Veteran had pre-hypertension at the time of discharge from service.  The examiner further opined that it was likely that progressed later into hypertension.  In addition, the examiner concluded that in light of the above determinations, it was less likely that the Veteran's hypertension was caused by diabetes.  The examiner further opined that it was as likely as not that the Veteran's diabetes had aggravated the Veteran's hypertension.  However, the examiner could not determine baseline manifestations and additional manifestations due to aggravation without resorting to speculation.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the June 2007 VA examiner did not provide an adequate rationale for the above opinion, as no explanation was given as to why the Veteran's hypertension was not related to his diabetes mellitus, other than that he may have been hypertensive prior to his diagnosis of diabetes mellitus.  However, that speculative opinion implies that he may also have been diabetic prior to the diagnosis of hypertension.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the opinion is speculative, in that the examiner stated that the Veteran's hypertension may have proceeded the onset of the Veteran's diabetes mellitus.

In contrast, the Board finds that the March 2010 VA examiner's opinion, indicating that the Veteran's currently diagnosed hypertension had its early manifestations in service, is more probative and persuasive than the report rendered by the June 2007 VA examiner with respect to that disability. 

The March 2010 VA examiner's positive nexus opinion was based on his thorough review of the medical history and supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993). Additionally, the Board considers it significant that the VA examiner considered pertinent medical literature in support of his medical opinion and it constitutes the most recent medical opinion evidence of record.

The Board finds that the pertinent evidence indicates that it is at least as likely as not that the Veteran's current diagnosis of hypertension initially manifested in service. The March 2010 VA examiner's opinion expressly indicates that the current disability is related to the Veteran's in-service blood pressure readings of 128/88.  That opinion, which the Board considers probative, constitutes positive evidence of a medical nexus between the Veteran's current diagnosis of hypertension and service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

As this decisions represents a complete award of the benefits sought on appeal, the Board need not further consider whether service connection is warranted on a secondary or presumptive basis.  38 C.F.R. §§ 3.303(b), 3.309(a), 3.310 (2012).

Accordingly, the Board finds that the balance of positive and negative evidence is in relative equipoise with respect to whether the Veteran's currently diagnosed hypertension first manifested during active service.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


